           Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 1 of 22



                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

UNITED STATES OF AMERICA                                                                  Plaintiff

       v.                            No. 4:17-cr-267-DPM-1

ERIC SCOTT KINDLEY                                                                     Defendant


                    DEFENDANT’S RESPONSE TO GOVERNMENT’S
                           413/404(b) MOTION (Doc. 35)

       Defendant has entered his not guilty plea to the charges involving two alleged victims in

the indictment, and the case is proceeding to trial in March 2020. The government seeks to admit

a lot of propensity evidence through F.R.E. 413 and 404(b). Rule 413(a) provides: “In a criminal

case in which a defendant is accused of a sexual assault, the court may admit evidence that the

defendant committed any other sexual assault. The evidence may be considered on any matter to

which it is relevant.” Rule 404(b) provides:

       (b) Crimes, Wrongs, or Other Acts.
               (1) Prohibited Uses. Evidence of a crime, wrong, or other act is not admis-
       sible to prove a person’s character in order to show that on a particular occasion
       the person acted in accordance with the character.
               (2) Permitted Uses; Notice in a Criminal Case. This evidence may be
       admissible for another purpose, such as proving motive, opportunity, intent,
       preparation, plan, knowledge, identity, absence of mistake, or lack of accident.

       Rule 413 thus is an exception to the prohibition on admission of character evidence

(F.R.E. 404(a)) in sexual assault cases. United States v. Mound, 149 F.3d 799, 801–02 (8th Cir.

1998), cert. denied, 525 U.S. 1089 (1999)1; United States v. Crawford, 413 F.3d 873, 875–76

(8th Cir. 2005).



       1
         See also United States v. LeCompte, 131 F.3d 767 (8th Cir. 1997) (same; F.R.E. 414 and
child victim).

                                                1
           Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 2 of 22



       Defendant submits that, in the context of this case and as shown in the government’s offer

of proof in Doc. 35, admission of all this 413/404(b) propensity evidence, almost to the point of

overkill, will deny defendant due process and a fair trial. Indeed, propensity evidence is in

derogation of the common law. Therefore, the government’s motion should be denied or, argu-

endo, severely limited.

                I. Propensity Evidence Violates Due Process at Common Law
                                 and Thus Due Process Now

       Statutory F.R.E. 413 evidence has been around since 1995,2 and the Eighth Circuit has

held that 413 does not violate due process in substantial part because F.R.E. 403 probative value

v. prejudice balancing is still required. United States v. Mound, 149 F.3d at 801. Other circuits

are in accord, but still others just let 413 evidence in without regard to prejudice. Moreover, the

Supreme Court has not yet ruled.3


       2
         The history of the adoption of the Congressional legislation that is F.R.E. 413 is
recounted in several 1995–97 law review articles arguing that the rule violates due process
because it is contrary to foundational evidence questions that previously barred it. We just cite
two: Louis M. Natali, Jr. & R. Stephen Stigall, “Are You Going to Arraign His Whole Life?”:
How Sexual Propensity Evidence Violates the Due Process Clause, 28 LOY. U. CHI. L.J. 1, 4–10
(1996); James Joseph Duane, The New Federal Rules of Evidence on Prior Acts of Accused Sex
Offenders: a Poorly Drafted Version of a Very Bad Idea, 157 F.R.D. 95, 107–08 (1994)
(“Indeed, the use of propensity evidence in this manner carries such an inherent risk of
convicting the innocent that there is substantial authority to suggest that such use of character
evidence against a criminal defendant would violate the Constitutional guarantees of Due Process
and the presumption of innocence.”).
       3
         And we concede there is not yet a conflict in the circuits. State courts have come to
varying results on this propensity evidence: see, e.g., State v. Gresham, 173 Wash. 2d 405, 269
P.3d 207 (2012) (a statute admitting this type of propensity evidence contrary to court adopted
404(b) evidence which is itself of common law origin violates separation of powers); State v.
Cox, 781 N.W.2d 757 (Iowa 2010) (two or more sex offenses are not necessarily common
scheme or plan evidence; inadmissible here); State v. Ellison, 239 S.W.3d 603, 606–07 (Mo.
2007) (propensity evidence results in a trial on a charge not made), abrogated by constitutional
amendment as stated in State v. Williams, 548 S.W.3d 275, 280 (Mo. 2008) (and due process not
violated). These three cases were cited by the appellant and are distinguished in United States v.
Shaffer, 851 F.3d 166, 178 nn. 69–71 (2d Cir. 2017).

                                                 2
         Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 3 of 22



       Therefore, Kindley makes three alternative due process arguments:

       ! First, 413’s wholesale admission of propensity evidence in sexual assault cases

violates the common law evidentiary prohibition against admission of propensity evidence

because it diverts the jury’s determination from the facts of this indictment off into the propensity

evidence to more readily facilitate a conviction. An attempt at 403 balancing is a feeble attempt

at due process and mere palliative care because the defendant was the loser in the 403 balancing

in every case that is appealed. Moreover, 413’s propensity evidence only needs to be proved by a

preponderance of the evidence, not beyond a reasonable doubt as constitutionally required for the

counts in the indictment.

       ! Second, alternatively, is a due process-as-applied challenge: that this proffer shows

admitting this evidence in this case would deny due process and a fair trial because there is

substantial risk, nay a near certainty, the jury would convict on the propensity evidence alone.

That’s why Congress made it admissible. Compare Doc. 35 at 51–52.

       ! Third, applying the principle of “constitutional avoidance” to keep the due process

issue at bay, Kindley submits that 403 balancing should more sensitively favor Kindley than the

wholesale admission of sexual propensity evidence than case law suggests.

       Suppose, for example, the jury has a reasonable doubt as to the two alleged victims in the

indictment. Will the inherent prejudice of the character and propensity evidence admitted via 413

cause the jury to convict anyway? Kindley submits yes, because propensity evidence is obviously

designed, for good or ill, to facilitate convictions; thus due process is directly implicated. “We

have a doubt as to the counts of this indictment. But we want to convict because the propensity

evidence shows this is a bad man.” Then, defendant is convicted, not on evidence of the crimes

charged, but on character or propensity evidence found only by a preponderance of the evidence.


                                                  3
           Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 4 of 22



He would thus be convicted on a charge not made in the indictment. In such case, the propensity

evidence has denied him due process and a fair trial.

                      A. The Bill of Rights Derives from the Common Law

       James Madison is thought of as the father of the Bill of Rights, but even he agreed it

come from many people and many sources. “This was not, like the fable Goddess of Wisdom, the

offspring of a single brain. It ought to be regarded as the work of many heads and many hands.”4

I.e., hundreds of years of experience: The drafters of the Bill of Rights were all seeking to

incorporate the best parts of the common law for the new American experiment.

       In real life, the successful Constitution-maker must work upon an existing politi-
       cal and historical mold. Even a Madison could draft a Bill of Rights only because
       of the precedents furnished by centuries of Anglo-American constitutional devel-
       opment.
                If Madison and his colleagues could draw up the classic inventory of basic
       rights, it was because they were the heirs of the constitutional struggles waged by
       their English forbears. All too few people in this country realize the extent to
       which our modern liberties are based upon the crucial battles waged against
       seventeenth-century Stuart tyranny. ...
                The roots of American freedom are thus to be found in English constitu-
       tional history. To understand the history of the federal Bill of Rights, we must
       understand the development of constitutional guarantees of liberty which led up to
       the 1791 document. ... The constitutional amendments proposed by Madison were
       the logical culmination of what had gone before in both English and American
       constitutional history. ...

1 BERNARD SCHWARTZ, THE BILL OF RIGHTS: A DOCUMENTARY HISTORY at 3 (1971).5

       “The interpretation of the Constitution of the United States is necessarily influenced by


       4
         Madison’s letter to William Cogswell, March 10, 1834, quoted in PETER MCNAMARA
(ed.), THE NOBLEST MINDS: FAME, HONOR, AND THE AMERICAN FOUNDING 136 n. 3 (1999).
       5
           Van Ness v. Pacard, 27 U.S. 137, 144 (1829):

               The common law of England is not to be taken in all respects to be that of
       America. Our ancestors brought with them its general principles, and claimed it as
       their birthright; but they brought with them and adopted only that portion which
       was applicable to their situation.

                                                 4
             Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 5 of 22



the fact that its provisions are framed in the language of the English common law, and are to be

read in the light of its history.” Smith v. Alabama, 124 U.S. 465, 478 (1888) (quoted in United

States v. Wong Kim Ark, 169 U.S. 649, 655 (1898)). Accord: Ex parte Grossman, 267 U.S. 87,

108–09 (1925) (“The language of the Constitution cannot be interpreted safely except by refer-

ence to the common law and to British institutions as they were when the instrument was framed

and adopted. The statesmen and lawyers of the Convention who submitted it to the ratification of

the Convention of the Thirteen States, were born and brought up in the atmosphere of the com-

mon law, and thought and spoke in its vocabulary.”). See 6 RONALD D. ROTUNDA & JOHN E. NO-

WAK, TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE AND PROCEDURE §§               23.8–23.9 (5th ed.

2013).

         Accordingly, nearly all of the Bill of Rights is premised on the common law. Not to

belabor the point and get off track, we provide just a few examples:

         Second Amendment: District of Columbia v. Heller, 554 U.S. 570, 584 n.7 (2008),

found common law origin for the Second Amendment.

         Fourth Amendment: The common law defines reasonableness under the Fourth Amend-

ment. Wilson v. Arkansas, 514 U.S. 927, 930–34 (1995), there specifically the right to announce-

ment before entry which was at least 720 years old by a 1275 statute and then 1603’s Semayne’s

Case, 5 Co. Rep. 91a, 91b, 77 Eng. Rep. 194, 195 (K. B. 1603).

         Fifth Amendment due process: see, e.g., Brinegar v. United States, 338 U.S. 160 (1949)

(conviction must be based on admissible evidence under rules developed at common law6); In re

         6
             Id. at 174:

         Guilt in a criminal case must be proved beyond a reasonable doubt and by
         evidence confined to that which long experience in the common-law tradition, to
         some extent embodied in the Constitution, has crystallized into rules of evidence

                                                 5
           Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 6 of 22



Winship, 397 U.S. 358 (1970) (proof beyond a reasonable doubt is required by due process of

law); Johnson v. United States, 135 S.Ct. 2551 (2015) (vagueness is a due process issue).7

       Sixth Amendment: see, e.g., Pointer v. Texas, 380 U.S. 400, 405 (1965) (confrontation is

fundamental right in the right to a fair trial); Crawford v. Washington, 541 U.S. 36, 55–56 (2004)

(interpreting the Confrontation Clause in accord with the common law admissibility of hearsay);

Gideon v. Wainwright, 372 U.S. 335 (1963) (indigent’s right to counsel).

       Seventh Amendment: “In Suits at common law, where the value in controversy shall

exceed twenty dollars, the right of trial by jury shall be preserved, and no fact tried by a jury,

shall be otherwise re-examined in any Court of the United States, than according to the rules of

the common law.”

       Fourteenth Amendment due process, § 1 (“nor shall any state deprive any person of life,

liberty, or property, without due process of law; nor deny to any person within its jurisdiction the

equal protection of the laws.”); Caperton v. A. T. Massey Coal Co., 556 U.S. 868 (2009) (due


       consistent with that standard. These rules are historically grounded rights of our
       system, developed to safeguard men from dubious and unjust convictions, with
       resulting forfeitures of life, liberty and property.
       7
           Id. at 2573:

       Although Murray’s Lessee stated the contrary, 18 How., at 276, 59 U.S. 272, 15
       L. Ed. 372, a number of scholars and jurists have concluded that “considerable
       historical evidence supports the position that ‘due process of law’ was a
       separation-of-powers concept designed as a safeguard against unlicensed
       executive action, forbidding only deprivations not authorized by legislation or
       common law.” D. Currie, The Constitution in the Supreme Court: The First
       Hundred Years 1789-1888, p. 272 (1985); see also, e.g., In re Winship, 397 U.S.
       358, 378-382, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970) (Black, J., dissenting).
       Others have disagreed. See, e.g., Chapman & McConnell, Due Process as
       Separation of Powers, 121 Yale L. J. 1672, 1679 (2012) (arguing that, as
       originally understood, “the principle of due process” required, among other things,
       that “statutes that purported to empower the other branches to deprive persons of
       rights without adequate procedural guarantees [be] subject to judicial review”).

                                                   6
              Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 7 of 22



process right to a fair appellate tribunal); Williams v. Pennsylvania, 136 S.Ct. 1899 (2016)

(same).

                    B. The Law of Evidence All Derives from the Common Law

          Thus, we see that admissibility of evidence started with and has always been a common

law question. Lawyers have been trying cases for hundreds of years,8 and only since the mid-

1970’s did we have cogent codified rules, and those rules were based on those hundreds of years

experience. The Federal Rules of Evidence weren’t codified until 1975.9 So, prior to 1975 in

federal court and 1976 in Arkansas state court, criminal trial evidence questions were based on

well-established common law rules derived from hundreds of years of practical experience. 1

WIGMORE ON EVIDENCE § 4 (Tillers rev. 1983).10 Apparently the first treatise on evidence didn’t

even appear until about 1726 or 1754.11

          Even today, the scope of privilege in the federal courts is determined by the common law.

F.R.E. 501:

                 The common law — as interpreted by United States courts in the light of
          reason and experience — governs a claim of privilege unless any of the following
          provides otherwise:
                 ! the United States Constitution;
                 ! a federal statute; or
                 ! rules prescribed by the Supreme Court.



          8
              WILLIAM FORSYTH, HISTORY OF TRIAL BY JURY (1852).
          9
        An Act to Establish Rules of Evidence for Certain Courts and Proceedings, Pub.L.
93–595, 88 Stat. 1926.
          10
       Remember that the full title of the current Wigmore before shortening was JOHN
HENRY WIGMORE, EVIDENCE IN TRIALS AT COMMON LAW. The first edition was TREATISE ON
THE ANGLO-AMERICAN SYSTEM OF EVIDENCE IN TRIALS AT COMMON LAW (1904).

          11
          Id. at 27, citing GEOFFREY GILBERT, LAW OF EVIDENCE (1726, published posthumous-
ly 1754), according to C.J.W. ALLEN, THE LAW OF EVIDENCE IN VICTORIAN ENGLAND 2 (1997).

                                                  7
        Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 8 of 22



See 1 MCCORMICK ON EVIDENCE § 76.1 (7th ed. June 2016 update).12

            C. Restrictions on Other Crimes Evidence Came From the Common Law

       A.R.E. 404(b) was but an adoption of the common law rule in Arkansas. Price v. State,

267 Ark. 1172, 1175, 599 S.W.2d 394, 396 (App. 1980). See Alford v. State, 223 Ark. 330,

333–34, 266 S.W.2d 804, 806 (1954):

               The rule itself has been announced in some fifty decisions of this court and
       is so familiar that we need not discuss at length the reasons for its acceptance by
       every English and American court. Basically, the rule rests upon that spirit of fair
       play which, perhaps more than anything else, distinguishes Anglo-American law
       from the jurisprudence of other nations. Our theory is simply that a finding of
       guilty should rest upon proof, beyond a reasonable doubt, that the accused com-
       mitted the exact offense for which he is being tried.

               D. The Rule Against Propensity Evidence is a Common Law Rule

       The inadmissibility of propensity evidence is a common law rule. 1 MCCORMICK ON

EVIDENCE § 186 (7th ed. 2016 update):

       Furthermore, jurors may regard personality traits as more predictive of individual
       behavior than they actually are.8 Exclusion is therefore much more likely when the
       character evidence is offered solely to help prove that a person acted in one way or
       another. Thus, Federal Rule of Evidence 404(a), which basically codifies common
       law doctrine, provides that subject to enumerated exceptions, “[e]vidence of a
       person’s character or character trait is not admissible to prove that on a particular
       occasion the person acted in accordance with the character or trait.” (footnotes
       omitted)

McCormick’s footnote 8 cites several authorities which are not copied here except one which is

cited in the margin.13 1A WIGMORE ON EVIDENCE § 58.2, at 1212–15 (Tillers rev. 1983) origi-

nally predates McCormick and quotes numerous old cases on the prejudicial overvaluation of


       12
         Arkansas, for what it’s worth, long ago mentioned admission and exclusion of evidence
was determined by common law. Magness v. Walker, 26 Ark. 470, 474–75 (1871).
       13
         Edward Imwinkelried, Reshaping the “Grotesque” Doctrine of Character Evidence:
The Reform Implications of the Most Recent Psychological Research, 36 SW. U. L. REV. 741
(2008).

                                                8
           Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 9 of 22



propensity evidence by juries.

          Natali & Stigall, 28 Loy. U. Chi. L.J. at 10–23, offer a compelling due process argument

citing Supreme Court cases in general in Part III and then Part IV as to 413. They note that the

common law defines due process:

          The Supreme Court elaborated on this historical test in Hurtado v. California. In
          Hurtado, the Court explained that a process, not otherwise forbidden, “must be
          taken to be due process of law, if it can show the sanction of settled usage both in
          England and in this country; ....” The Supreme Court recently re-articulated the
          definition of due process in Dowling v. United States. The Court defined due
          process as “those ‘fundamental conceptions of justice which lie at the base of our
          civil and political institutions,’ and which define the community’s sense of fair
          play and decency.” (footnotes omitted)14

A different phrase from Dowling v. United States, 493 U.S. at 353, was quoted by the Eighth

Circuit in Mound at 801:

          To determine whether the rule [413] fails “the due process test of fundamental
          fairness,” we consider whether “the introduction of this type of evidence is so
          extremely unfair that its admission violates fundamental conceptions of justice.”
          Dowling v. United States, 493 U.S. 342, 352, 110 S.Ct. 668, 107 L.Ed.2d 708
          (1990) (citation omitted). (bracketed material added)

                   E. 413 Creates a De Facto Evidentiary Presumption of Guilt

          Shifting the burden of proof on an element of the crime in a criminal case violates due

process. Mullaney v. Wilbur, 421 U.S. 684, 702 (1975). Kindley submits that propensity evidence

is designed, even intended, to shift the burden. See, e.g., Francis v. Franklin, 471 U.S. 307, 333

(1985):

                 The Due Process Clause of the Fourteenth Amendment “protects the
          accused against conviction except upon proof beyond a reasonable doubt of every

          14
         The omitted citations are: Notes 81–82, Hurtado v. California, 110 U.S. 516, 528
(1884); notes 83–84, Dowling v. United States, 493 U.S. 342, 353 (1990) (quoting Mooney v.
Holohan, 294 U.S. 103, 112 (1935)).



                                                   9
           Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 10 of 22



       fact necessary to constitute the crime with which he is charged.” In re Winship[,
       397 U.S. 358, 364 (1970)]. This “bedrock, ‘axiomatic and elementary’ [constitu-
       tional] principle,” id., at 363, prohibits the State from using evidentiary presump-
       tions in a jury charge that have the effect of relieving the State of its burden of
       persuasion beyond a reasonable doubt of every essential element of a crime. Sand-
       strom v. Montana, supra [442 U.S.], at 520-524; Patterson v. New York, 432 U.S.
       197, 210, 215 (1977); Mullaney v. Wilbur, 421 U.S. 684, 698-701 (1975); see also
       Morissette v. United States, 342 U.S. 246, 274-275 (1952). The prohibition pro-
       tects the “fundamental value determination of our society,” given voice in Justice
       Harlan’s concurrence in Winship, that “it is far worse to convict an innocent man
       than to let a guilty man go free.” 397 U.S., at 372. See Speiser v. Randall, 357
       U.S. 513, 525-526 (1958). (bracketed material added)

                               III. The Right to A Fair Trial,
                          “The Most Fundamental of All Freedoms.”

               So basic to our jurisprudence is the right to a fair trial that it has been
       called “the most fundamental of all freedoms.” Estes v. Texas, 381 U.S. 532, 540
       (1965). It is a right essential to the preservation and enjoyment of all other rights,
       providing a necessary means of safeguarding personal liberties against govern-
       ment oppression. See, e.g., Rideau v. Louisiana, supra, at 726–727. See generally
       Duncan v. Louisiana, supra, at 149–158.

Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 586 (1976).

                                         A. Introduction

       The government’s proffered 413/404(b) evidence in Doc. 35 would deny defendant a fair

trial in violation of the due process clause of the Fifth Amendment as implemented in part

through the Sixth Amendment.

                                         B. Due Process

       “The right to a fair trial is a fundamental liberty secured by the Fourteenth Amendment.”

Estelle v. Williams, 425 U.S. 501, 503 (1976) (citing Drope v. Missouri, 420 U.S. 162, 172

(1975)).

       [T]he Sixth Amendment right to counsel exists “in order to protect the fundamen-
       tal right to a fair trial.” Strickland v. Washington, supra, at 684; Nix v. Whiteside,
       475 U.S. 157, 175 (1986) (noting that under Strickland, the “benchmark” of the
       right to counsel is the "fairness of the adversary proceeding’) ....


                                                 10
           Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 11 of 22



Lockhart v. Fretwell, 506 U.S. 364, 368 (1993)

          Until recently (see C, just below), the right to a fair trial we were always told was with the

Fifth Amendment’s due process clause. Earliest cases wrote of the bias of the jury15 or judge16 but

became apparently by 1961 with Mapp17 and the exclusionary rule, then the gathering of

evidence18 or the ability to obtain exculpatory evidence19 and the right to defense evidence.20

Some general statements of due process and the right to a fair trial could be gleaned from them.

See, e.g., Lisenba v. California, 314 U.S. 219, 236 (1941).

          As applied to a criminal trial, denial of due process is the failure to observe that
          fundamental fairness essential to the very concept of justice. In order to declare a
          denial of it we must find that the absence of that fairness fatally infected the trial;
          the acts complained of must be of such quality as necessarily prevents a fair trial.

In Powers v. Ohio, 499 U.S. 400, 413 (1991), the Court held “The purpose of the jury system is

to impress upon the criminal defendant and the community as a whole that a verdict of convic-

tion or acquittal is given in accordance with the law by persons who are fair.”


          15
          In re Oliver, 333 U.S. 257 (1948); Tumey v. Ohio, 273 U.S. 510 (1927); Batson v.
Kentucky, 476 U.S. 79, 86 n.8 (1986).
          16
           More recently was the infamous Caperton v. A.T. Massey Coal Co., Inc., where the
plaintiff challenged the composition of an appellant tribunal for an appellate judge’s campaign
contributions in obscene amounts. “It is axiomatic that ‘[a] fair trial in a fair tribunal is a basic
requirement of due process.’” 556 U.S. at 876, quoting In re Murchison, 349 U.S. 133, 136
(1955).
          17
               Mapp v. Ohio, 367 U.S. 643 (1961).
          18
         See, e.g., Crane v. Kentucky, 476 U.S. 683 (1986) (truthfulness and voluntariness of a
confession remains a jury question); Sims v. Georgia, 385 U.S. 538 (1967) (trial court’s failure to
determine voluntariness required reversal); Payne v. Arkansas, 356 U.S. 560, 568 (1958)
(admission of a coerced confession violates due process).
          19
               See, e.g., Brady v. Maryland, 373 U.S. 83 (1963); United States v. Agurs, 427 U.S. 97
(1976).
          20
               Ake v. Oklahoma, 470 U.S. 68 (1985) (witnesses on defendant’s mental condition).

                                                    11
         Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 12 of 22



        In time, the requirement of proof beyond a reasonable doubt to convict was recognized as

a due process right.21 In re Winship, 397 U.S. 358, 361–65 (1970) (although recognizing it was

seemingly assumed in several cases since at least Miles v. United States, 103 U.S. 304, 312

(1881), and Coffin v. United States, 156 U.S. 432, 454–55 (1895)22); Mullaney v. Wilbur, 421

U.S. 684, 702 (1975) (shifting burdens violates due process); Jackson v. Virginia, 443 U.S. 307,

319 (1979) (where the court noted even properly instructed juries make mistakes and convict on

insufficient evidence). Jackson also noted, at 314:

        It is axiomatic that a conviction upon a charge not made or upon a charge not tried
        constitutes a denial of due process. Cole v. Arkansas, 333 U.S. 196, 201; Presnell
        v. Georgia, 439 U.S. 14. These standards no more than reflect a broader premise
        that has never been doubted in our constitutional system: that a person cannot
        incur the loss of liberty for an offense without notice and a meaningful opportu-
        nity to defend. E.g., Hovey v. Elliott, 167 U.S. 409, 416–420. Cf. Boddie v. Con-
        necticut, 401 U.S. 371, 377–379.

This, we will see, is relevant here, because 413 evidence is essentially, and at bottom, “convic-

tion upon a charge not made,” and a conviction on a charge not made is a violation of due

process. De Jonge v. Oregon, 299 U.S. 353, 362 (1937); Cole v. Arkansas, 333 U.S. at 201;

Presnell v. Georgia, 439 U.S. 14, 16 (1978).

               C. Defined Largely and Implicit Through the Sixth Amendment

        Due process is where the right to a fair trial started, but it was recognized 35 years ago

that the right to a fair trial is “define[d] ... largely through the several provisions of the Sixth

Amendment.” Strickland v. Washington, 466 U.S. 668, 685 (1984):



        21
          It was a common law right apparently dating from the Middle Ages and Pope Gregory
the Great. JAMES Q. WHITMAN, THE ORIGINS OF REASONABLE DOUBT 202 (2008).
        22
         Id. at 454: “Greenleaf traces this presumption [of innocence] to Deuteronomy, and
quotes Mascardius Do Probationibus to show that it was substantially embodied in the laws of
Sparta and Athens.” (bracketed material added)

                                                   12
          Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 13 of 22



         Thus, a fair trial is one in which evidence subject to adversarial testing is pre-
         sented to an impartial tribunal for resolution of issues defined in advance of the
         proceeding. The right to counsel plays a crucial role in the adversarial system
         embodied in the Sixth Amendment, since access to counsel’s skill and knowledge
         is necessary to accord defendants the ‘ample opportunity to meet the case of the
         prosecution’ to which they are entitled.

         In 2012, the Court stated that the right to a fair trial is implicit within the Sixth Amend-

ment, too, in Perry v. New Hampshire, 565 U.S. 228, 231–32 (2012) (“In our system of justice,

fair trial for persons charged with criminal offenses is secured by the Sixth Amendment, which

guarantees to defendants the right to counsel, compulsory process to obtain defense witnesses,

and the opportunity to cross-examine witnesses for the prosecution.”). See Arizona v. Young-

blood, 488 U.S. 51, 61 (1988) (Blackmun dissenting with Brennan and Marshall) (“The Constitu-

tion requires that criminal defendants be provided with a fair trial, not merely a ‘good faith’ try at

a fair trial.”).

                             D. Right to Put on a Meaningful Defense;
                             “A Pro Forma Opportunity Will Not Do”

         “The right of an accused in a criminal trial to due process is, in essence, the right to a fair

opportunity to defend against the State’s accusations.” Chambers v. Mississippi, 410 U.S. 284,

294 (1973). More pointedly, the Court held in Gray v. Netherland, 518 U.S. 152, 181–82 (1996):

         As this Court affirmed more than a century ago: “Common justice requires that no
         man shall be condemned in his person or property without ... an opportunity to
         make his defence.” Baldwin v. Hale, 1 Wall. 223, 233 (1864). See also Windsor v.
         McVeigh, 93 U.S. 274, 277 (1876). A pro forma opportunity will not do. Due
         process demands an opportunity to be heard “at a meaningful time and in a mean-
         ingful manner.” Armstrong v. Manzo, 380 U.S. 545, 552 (1965); see In re Oliver,
         333 U.S. 257, 275 (1948) (defendant must be afforded “a reasonable opportunity
         to meet [the charges against him] by way of defense or explanation”); Morgan v.
         United States, 304 U.S. 1, 18 (1938) (“The right to a hearing embraces not only
         the right to present evidence but also a reasonable opportunity to know the claims
         of the opposing party and to meet them.”). Absent a full, fair, potentially effective
         opportunity to defend against the State’s charges, the right to a hearing would be
         “but a barren one.” Ibid.; see Mullane v. Central Hanover Bank & Trust Co., 339


                                                   13
        Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 14 of 22



       U.S. 306, 315 (1950) (“process which is a mere gesture is not due process”).
       (bracketed material in original)

                          E. Propensity Evidence Denies Due Process

       Propensity to commit criminal acts may not be used as proof that the defendant commit-

ted the particular criminal act charged. Old Chief v. United States, 519 U.S. 172, 180–82 (1997)

(it is improper to “generaliz[e] a defendant’s earlier bad act into bad character and taking that as

raising the odds that he did the later bad act now charged”). Our “whole tradition is that a man

can be punished by criminal sanctions only for specific acts,” and “not for general misconduct.”

Michelson v. United States, 335 U.S. 469, 489 (1948) (we cannot send a person to prison for

being “generally a bad man”). Evidence of general bad character or prior bad acts “weigh[s]

too much with the jury and [risks] overpersuad[ing] them as to prejudge one with a bad general

record and deny [the defendant] a fair opportunity to defend against a particular charge.” Old

Chief, 519 U.S. at 180–82. See also Dowling at 352 (due process asks whether introduction of

this type of evidence is “so extremely unfair that its admission violates ‘fundamental conceptions

of justice’”); Spencer v. Texas, 385 U.S. 554, 574 (1967) (Warren, C J. concurring in part

and dissenting in part with three others) (noting that case law “suggest[s] that evidence of prior

crimes introduced for no purpose other than to show criminal disposition would violate the Due

Process Clause”).

       The government’s response readily comes to mind: These are not mere “generalized bad

acts”—these are specific acts of propensity quite similar in kind and nature to what’s charged in

the indictment. Its argument is that their substantial similarity is what makes them admissible as

propensity evidence. Their substantial similarity is also what makes them so grossly prejudicial

to Kindley’s due process right to a fair trial. They are, in the words of Dowling, “so extremely



                                                 14
        Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 15 of 22



unfair that its admission violates ‘fundamental conceptions of justice.’”

                    F. The 413 Limiting Instruction (2.08A) Underscores
                     the Due Process Issue and Also Violates Due Process

       The Eighth Circuit’s Model Criminal Jury Instruction 2.08A23 is the 413 limiting instruc-

tion. And, its preponderance burden of proof for the 413 propensity evidence to assist in proving

the defendant guilty beyond a reasonable doubt on the crimes charged in the indictment violates

due process by lessening the government’s burden as a whole. Indeed, Kindley submits it is fairly

impossible for a jury to not consider something as prejudicial as the proffered 413 evidence in

weighing guilt beyond a reasonable doubt on the indictment when the evidence to bolster the

indictment doesn’t have to be proved beyond a reasonable doubt at all.

       Model Instruction 2.08A:

                You [are about to hear] [have heard] evidence that the defendant may have
       previously committed [another] [other] offense[s] of [sexual assault] [child moles-
       tation]. The defendant is not charged with [this] [these] other offense[s]. You may
       consider this evidence only if you unanimously find it is more likely true than not
       true. You decide that by considering all of the evidence and deciding what evi-
       dence is more believable. This is a lower standard than proof beyond a reasonable
       doubt. If you find that [this offense has] [these offenses have] not been proved,
       you must disregard [it] [them].
                If you find that [this offense has] [these offenses have] been proved, you
       may consider [it] [them] to help you decide any matter to which [it is] [they are]
       relevant. You should give [it] [them] the weight and value you believe [it is] [they
       are] entitled to receive. You may consider the evidence of such other act[s] of
       [sexual assault] [child molestation] for its tendency, if any, to show the defen-
       dant's propensity to engage in [sexual assault] [child molestation] [.] [, as well as
       its tendency, if any, to [determine whether the defendant committed the acts
       charged in the Indictment] [determine the defendant's intent] [determine the
       identity of the person who committed the act[s] charged in the Indictment] [deter-
       mine the defendant's (motive) (plan) (design) (opportunity) to commit the act[s]
       charged in the Indictment] [determine the defendant's knowledge] [rebut the
       contention of the defendant that [his] [her] participation in the offense[s] charged
       in the Indictment was the result of (accident) (mistake) (entrapment)] [rebut the

       23
        http://www.juryinstructions.ca8.uscourts.gov/Criminal-Jury-Instructions-2017.pdf at
41–42. There is a separate 404(b) limiting instruction in 2.08. It has the same defect.

                                                15
        Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 16 of 22



       issue of ——— raised by the defense].]
               Remember, the defendant is on trial only for the crime[s] charged. You
       may not convict a person simply because you believe [he] [she] may have com-
       mitted similar acts in the past.

       Which thus raises another point: Kindley submits that 2.08A violates due process. The

propensity evidence must be proved beyond a reasonable doubt, too, because anything that

countenances a conviction on less than proof beyond a reasonable doubt as to the whole case

violates due process of law.

       The 413 evidence here is grossly prejudicial. To permit it to aid a conviction when the

burden on propensity evidence is only by a preponderance violates the fundamental requirement

of due process that the elements be proved beyond a reasonable doubt. The due process clause

“protects the accused against conviction except upon proof beyond a reasonable doubt of every

fact necessary to constitute the crime with which he is charged.” Winship, at 364. The propensity

evidence must be “necessary” to the government because that’s why it is offered by them.

                               III. The Government’s Proffer

       Doc. 31 is the January 8, 2019, superseding indictment, and it alleges two victims:

               Count 1: February 15-16, 2014, forced oral sex on A.M.

               Count 2: January 28, 2019, forced digital penetration of E.S.

               Count 3: Possession of a firearm during Count 2.

       In the 413 part of the 413/404(b) motion, the government proposes to admit propensity

evidence from S.H. (from the California indictment), K.G., J.M., M.P. (from the California

indictment), J.S., K.K.1, and K.K.2. The government’s summary is Doc. 35 pp. 12–30.

       In the 404(b) part of the motion, the government proposes to admit other crimes evidence

from C.B.1, C.B.2, A.K., K.A., M.M., D.C., M.L., and T.W. The government’s summary is Doc.



                                               16
        Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 17 of 22



35 pp. 30–47.

       The table summary of all the alleged victims appears id. at 63–67.

                                   A. F.R.E. 403 Requirements

       The court is well familiar with the 403 requirements: “The court may exclude relevant

evidence if its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

or needlessly presenting cumulative evidence.”

       As already stated, Kindley submits that F.R.E. 403 balancing of probative value v.

prejudice is required under 413. Without 403 balancing, the due process issue already addressed

is underscored, bold faced, italicized, and in 24 point type.

       On can easily envision our trial: The government spends maybe two days putting on A.M.

and E.S. to testify to what they allegedly experienced along with all the individual corroboration

of their testimony from records. Then the government spends the next 15 days putting on 413 and

404(b) evidence to shore up A.M. and E.S.’s testimony. We’ve always heard about avoiding

“side trials” or “mini trials”24 with 403 evidence, but this proffer makes it apparent that the

413/404(b) evidence really is the trial. A.M. and E.S. are the vehicle to get all the others into

evidence.

                                          B. 403 Factors

       One reads that motion and has one reaction: If the government gets to prove all that, the

trial is a mere formality and a conviction is a foregone conclusion. That is why it is so inherently

prejudicial. Suppose the jury has a reasonable doubt on A.M. and E.S. After the propensity



       24
         United States v. Mohamed, 410 F. Supp. 2d 913, 918 (S.D. Cal. 2005) (court desires to
avoid mini trials within the trial).

                                                 17
        Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 18 of 22



evidence they wouldn’t have a doubt. And that’s precisely why 413 was passed—to make it

harder for persons accused of sex crimes to be acquitted, and that’s the due process issue. Let’s

consider the 403 factors seriatim:

       Unfair prejudice: Unfair prejudice in 403 is suggesting a verdict on an improper basis,

and here that would be wholesale crediting the propensity evidence, providing for an emotional

basis for the verdict that defendant is just a really bad guy, and ignoring the evidence of A.M. and

E.S. to convict based solely on what else the jury heard. See United States v. Driver, 945 F.2d

1410, 1416 (8th Cir. 1991).

       Confusing the issues: Confusion appears to be a substantial risk. The jury will long

forget about A.M. and E.S. after hearing from all these alleged victims, too. There are disparate

specific allegations, but they all but K.K.2 land in the same ballpark. Not in the infield; just in the

ballpark and maybe even in the bleachers.

       Misleading the jury: 413 says that “The evidence may be considered on any matter to

which it is relevant.” It is propensity evidence, pure and simple. It is offered to bolster the govern-

ment’s case and make it impossible to defend.

       Undue delay: The potential of three or four additional weeks of testimony would make

this Arkansas’s longest rape trial. Even Tony Alamo’s criminal case in the Western District with

ten Mann Act counts involving minors apparently had no 404(b) evidence; at least none is

mentioned in the appeal. That trial lasted ten days. United States v. Hoffman, 2009 U.S. Dist.

LEXIS 91223 (W.D. Ark. Sept. 10, 2009), aff’d, 626 F.3d 993 (8th Cir. 2010).

       Wasting time: As stated above, the 413/404(b) may end up taking 15–20 days to put on.

There will be “side trials” for each propensity witness the jury will have to hear and decipher,

and that also means defense investigation and cross-examination of every witness. No jury, no

                                                  18
        Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 19 of 22



judge, no lawyer, should be put through that kind of unnecessary testimony. Defense counsel has

endured that one, and that was enough.25

       Needlessly presenting cumulative evidence: Granted, each of the propensity witnesses

in 413/404(b) allegedly has her own story, and they will apparently start to sound repetitive. The

government will say that is because defendant’s pattern with each woman was the same, which is

what the offer of proof shows. So, this one does not favor either side.

       Usefulness of limiting instruction: As already discussed in Part II(F), Eighth Circuit

Model Instruction 2.08A on 413 and 2.08 on 404(b) evidence are constitutionally defective

because they permit finding the propensity evidence all relevant by a mere preponderance of

evidence.26 Moreover, the limiting instructions will fall on deaf ears because it’s assuming the

impossible. It’s not just telling the jury to carefully weigh the propensity evidence—the rule and

instruction say propensity comes in essentially for what it’s worth, which can only be to bolster

A.M. and E.S. Compared to all the government proposes to put into evidence, the limiting

instruction will be unheard and unheeded because we are presuming (actually hoping against

hope) that the jury will carefully weigh the most damning evidence the government can offer. It

will be an impossible task. See Virgin Islands v. Pinney, 967 F.2d 912, 918 (3d Cir. 1992)

(limiting instruction would not prevent the jury from considering the evidence for improper

purpose).

       Remoteness: Remoteness is a 404(b) issue under Arkansas law but doesn’t seem as

       25
           In 2007, defense counsel participated in a three-month state CCE case in Lonoke
County that had over two weeks of testimony on a side issue before the jury that the trial judge
finally just ruled was never admissible to begin with and told the jury to disregard it. The appeal
was Campbell v. State, 2009 Ark. 540, 354 S.W.3d 41 (2009) (where it was reversed for error in
the admission of other evidence).
       26
            It also shifts the relevance determination from the court under F.R.E. 103 to the jury.

                                                  19
        Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 20 of 22



critical under the Federal Rules of Evidence. Yet, it should still be a consideration because it’s

based on fairness and attempting to reach a fair and just result.27

       Here, all the propensity evidence but one is from 2012–2017. The outlier is the alleged

rape of defendant’s third wife, K.K.2 in 2005 or 2006. The fact the government is offering this

one as well shows the intended breadth of 413/404(b) evidence in sex assault cases: 413 pro-

motes putting everything into evidence involving an alleged sex offense. K.K.2’s alleged rape,

however, is remote, completely dissimilar in its allegation, and suggests a cross-examination

based on the bias of a former wife of a criminal charge never brought. Therefore, it strains the

limits of relevance, if relevance has any value at all under 413.

                   C. Categorizing the 413/404(b) Evidence For Differences

       If we categorize the 413/404(b) evidence, differences appear. Some of the women alleged

sexual penetration or attempted penetration, some only groping, and some alleged only inappro-

priate sexual talk and watching them urinate.

       Inappropriate sexual talk: T.W., M.M., C.B.2, D.C., K.A., M.L.

       Inappropriate talk, watched them urinate: C.B.1, A.K.

       Sexual penetration: SH (California indictment), J.S., MP (also California indictment and

               watched her urinate), K.G. (oral sex), K.K.2 (wife rape), see K.K.1 below

       Groped, watched her urinate: J.M., K.K.1 (also attempted sex).

                                      C. 413/404(b) Factors

       413 applies to sexual assaults, and 404(b) to other bad acts to show “motive, opportunity,

intent, preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Oppor-


       27
           F.R.E. 102: “These rules should be construed so as to administer every proceeding
fairly, eliminate unjustifiable expense and delay, and promote the development of evidence law,
to the end of ascertaining the truth and securing a just determination.”

                                                 20
         Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 21 of 22



tunity and identity are not an issue. Absence of mistake or lack of accident are not, either. Thus,

we are left with motive, intent, preparation, plan, and knowledge.

        The inappropriate sexual talk and watching them urinate are not “sexual assaults” under

413. Therefore, the court should look instead to 404(b), and then they become more prejudicial

than relevant. Talk doesn’t rise to the level of action. Talk is not coerced sex of a woman in

custody. The government will argue that it is still probative of proving defendant’s intent to

attempt to have sex. Still, the inappropriate sexual talk and watching them urinate, the latter28

something that happens in jail even by jailers of the opposite sex, is not action and not forced

sex. Timm v. Gunter, 917 F.2d 1093 (8th Cir. 1990) (cross-gender pat-searches in prison not

unreasonable or violation of inmates’ rights); Williams v. Bradley, 2008 WL 2954247 (E.D. Ark.

July 29, 2008) (cross-gender strip searches permissible).

        The claims of sexual assault and groping are conceivably, without waiving the due

process objection already made, more likely admissible under 413/404(b): i.e., SH (California

indictment), J.S., J.M. MP (also California indictment), K.K.1 (attempted sex), K.G. and K.K.2

(wife rape). Still, the prejudice is palpable.

        Lastly, K.K.2, Kindley’s third wife who claims a rape 15 years before the trial back in

2005–06, is far more prejudicial than relevant. She was not a handcuffed prisoner in his custody

as an extradition transporter. She shouldn’t even come close to being a witness under the more

flexible standard of 404(b). But its disparity to the remainder should rule it out as 413 evidence,

too. It becomes relevant of nothing that he allegedly raped his wife 15 years ago when she never

complained to anybody.




        28
             And likely even the former.

                                                 21
        Case 4:17-cr-00267-DPM Document 67 Filed 10/28/19 Page 22 of 22



                                          CONCLUSION

       The government’s motion first should be denied because the breadth of 413/404(b)

evidence as the rules as applied to this proffer denies a fair trial and due process of law. Alterna-

tively, the government should only be able to get in (over our running objection) the evidence of

actual or attempted sexual assault or groping of extradition prisoners. K.K.2 should be barred

entirely under 403 for lack of relevance and palpable prejudice.


                                                      Respectfully submitted,

                                                      JOHN WESLEY HALL
                                                       Ark. Bar No. 73047
                                                      1202 Main Street; Suite 210
                                                      Little Rock, Arkansas 72202-5057
                                                      (501) 371-9131 / fax (501) 378-0888
                                                      e-mail: ForHall@aol.com
                                                        Attorney for Defendant




                                                 22
